DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species 3 (figs. 10-11B) in the reply filed on 11/14/22 is acknowledged.  The traversal is on the ground(s) that the Species are not mutually exclusive characteristic that would supports the restriction of Species.  This is not found persuasive because some claims recite limitations that read on a particular species but not on others.  Just for examples purpose: claim 2 contains limitations that reads on the structure shown in species 1 only, not on other species; claim 9 contains limitations that reads on the structure shown in species 3 only, not on other species.
Therefore, the requirement is still deemed proper and is therefore made FINAL.
In according to the applicants, claims 1, 4, 7, 9-14 and 16-17 read on the structure of Species 3.  And, after further review, it seems claims 1, 14 and 17 are generic to all species.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the limitations, “the second printed circuit board (510) comprises: at least some conductive terminals of the plurality of second conductive terminals, or at least one connection failure prevention structure disposed around the at least some conductive terminals of the plurality of second conductive terminals”, is confusing, since the second underlined limitations requires the limitations recited in the first underline limitations.
For continuing examination, the Examiner considers the limitations as --the second printed circuit board comprises: at least some conductive terminals of the plurality of second conductive terminals, and at least one connection failure prevention structure disposed around the at least some conductive terminals of the plurality of second conductive terminals
Claims 2-13 are depend on claim 1 and therefore rejected by the same reason.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 9-11, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0134606 (hereafter IM).
Regarding claim 1, IM, at least as shown in figure 11, discloses an electronic device comprising: 
a housing (see fig.26);
a first printed circuit board (110) disposed in an internal space of the housing and comprising a plurality of first conductive terminals (114); and
a second printed circuit board (510) disposed parallel to the first printed circuit board in the internal space and comprising a plurality of second conductive terminals (514) electrically connected to the plurality of first conductive terminals, 
wherein the second printed circuit board (510) comprises: at least some conductive terminals of the plurality of second conductive terminals, and at least one connection failure prevention structure (528) disposed around the at least some conductive terminals of the plurality of second conductive terminals.
Regarding claim 4, MI discloses the electronic device of claim 1, wherein the at least one connection failure prevention structure comprises an overflow preventing portion (wall by cylinder shape structure surrounding the conductive terminal) around disposed to enclose the at least one conductive terminal at a periphery of at least one conductive terminal of the plurality of second conductive terminals.
	Regarding claim 7, MI discloses the electronic device of claim 4, wherein the overflow preventing portion is formed in a closed loop or a partially open loop shape disposed to enclose the at least one conductive terminal.
Regarding claim 9, MI discloses the electronic device of claim 1, wherein the connection failure prevention structure comprises a partition structure (cylinder shape structure) disposed around at least one conductive terminal of the plurality of second conductive terminals.
	Regarding claim 10, MI discloses the electronic device of claim 9, wherein the partition structure is formed in a closed loop or a partially open loop shape disposed to enclose the at least one conductive terminal.
	Regarding claim 11, MI discloses the electronic device of claim 9, wherein the partition structure is formed to have a height higher than that of the at least one conductive terminal.
Regarding claim 14, MI discloses an interposer comprising: a dielectric substrate including: 
a first surface, and a second surface facing in a direction opposite to that of the first surface; 
at least one first conductive terminal (514, 512) disposed at the first surface; 
at least one second conductive terminal (512) disposed at the second surface; and at least one support structure (528, 518) disposed around the at least one first conductive terminal and/or the at least one second conductive terminal.
	Regarding claim 16, MI discloses the interposer of claim 14, wherein the at least one support structure comprises a partition structure disposed around at least one conductive terminal of the at least one first conductive terminal and/or the at least one second conductive terminal.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over IM.
Regarding claim 12, MI discloses the electronic device of claim 9, wherein the partition structure comprises at least one of polyester, polymer or the like (see at least par.65) disposed higher than a surface of the second printed circuit board.
MI is silent about the partition structure comprises one of a photoresist (PR) layer or peelable ink.
Since, MI does not limit the material of the partition structure to any specific  materials; therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the partition structure comprises one of a photoresist (PR) layer or peelable ink, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 13, MI discloses the electronic device of claim 1, further comprising: a semiconductor chip disposed to face the first printed circuit board with the second printed circuit board interposed therebetween, wherein the second printed circuit board comprises an interposer disposed to electrically connect the first printed circuit board to the semiconductor chip.
MI does not disclose a third circuit board in the place of the position of the semiconductor chip.
However, interposer is in between a circuit board and a chip carrier (which is a circuit board) is a very well-known structure.  Therefore, the Examiner takes Official Notice that such structure is old and well known in the printed circuit board art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have a third circuit board (a chip carrier), since this feature is old and well known in the printed circuit board art.
	Regarding claim 17, MI, as already discussed in claims 1 and 13 above, discloses an electronic device, comprising: 
a housing (fig.26); 
a first printed circuit board (110) disposed in an internal space of the housing and comprising a plurality of first conductive terminals; 
a second printed circuit board (chip carrier discussed in claim 13 above) disposed parallel to the first printed circuit board in the internal space and comprising a plurality of second conductive terminals; and 
an interposer (510) disposed to electrically connect the first printed circuit board and the second printed circuit board between the first printed circuit board and the second printed circuit board, 
wherein the interposer comprises: a dielectric substrate comprising a first surface and a second surface facing in a direction opposite to that of the first surface, a plurality of third conductive terminals disposed to be electrically connected to the plurality of first conductive terminals at the first surface, a plurality of fourth conductive terminals disposed to be electrically connected to the plurality of second conductive terminals at the second surface, and at least one solder overflow prevention structure (528, 518) disposed around at least some conductive terminals of the plurality of first conductive terminals, the plurality of second conductive terminals, the plurality of third conductive terminals, and/or the plurality of fourth conductive terminals.
	Regarding claim 18, MI discloses the electronic device of claim 17, wherein the solder overflow prevention structure comprises an overflow prevention portion disposed to enclose the at least some conductive terminals at a periphery of at least one conductive terminal of the plurality of first conductive terminals and/or the plurality of second conductive terminals.
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The Examiner considers the prior art references listed in the attached PTO-892 Notice of Reference Cited are the closest related prior art references.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/Primary Examiner, Art Unit 2847